Citation Nr: 0732594	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic residuals of 
blunt trauma injury to the right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from on active duty from 
July 1972 to May 1974, and from September 1975 to September 
1981.  He also performed service with the National Guard 
between September 1981 and December 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit on appeal.

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDING OF FACT

Chronic residuals of blunt right eye trauma are not shown by 
competent medical evidence to have a nexus or relationship to 
service.


CONCLUSION OF LAW

Chronic residuals of blunt right eye trauma were not incurred 
or aggravated by active military service.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
November 2003 and March 2006 correspondence, as well as in 
attachments to April 2004 correspondence, of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The claim was readjudicated in a March 
2005 supplemental statement of the case.  VA has fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Background

Despite extensive efforts by the RO, the veteran's service 
medical records from his period of active service from 1972 
to 1981 are not available.  A response from the National 
Personnel Records Center (NPRC) stated that no active duty 
records of the claimant were available.

The veteran filed his claim for benefits in September 2003.  

The veteran claims that while on active duty in 1978 at Fort 
Hood, Texas, his right eye struck a tree limb while on night 
maneuvers.  A medic reportedly took him to Darnell Army 
Hospital for treatment.  

The veteran's Army National Guard examination in December 
1987 showed right distant vision as 20/20.  

Treatment records dated between September 1989 to February 
2002 note a history of blunt right eye trauma, to include a 
corneal abrasion, in 1979.  These records also show that the 
veteran received treatment for a chlorine injury to his right 
eye in 1989 and 1990.  In 1990, the veteran's vision was 
noted as 20/20.  In 1992, he was diagnosed with right eye 
iritis.  

December 1991, February 1992, and August 1992 records note 
20/20 right eye vision.  In January 1995, the veteran's right 
eye vision was shown to be 20/40.

In June 1996, the veteran was seen at a National Guard 
clinic.  His right eye was swollen and completely shut.  The 
examiner questioned whether the appellant had suffered an 
insect bite.

The veteran's National Guard over 40 examination in May 1997 
noted decreased close vision especially in the right eye.  

In 2000, the veteran was diagnosed with having the herpes 
simplex virus in his right eye.  

A June 2001 examination noted the veteran had a herpes 
infection of the right eye.  An October 2001 record noted the 
veteran's report of a history of herpes since 1978 after 
injuring the eye on a tree branch. 

At the time of his March 2004 VA examination, the veteran's 
claims file was not available to the examiner.  The veteran 
reported being struck in the right eye by a limb at Fort Hood 
in 1978 sustaining right cornea damage.  He also reported 
that approximately four or five years prior he developed a 
herpes simplex infection in that cornea with a further 
decrease in his vision.  The veteran's chief complaint was 
that he did not see well out of his right eye.

The visual acuity test revealed a right eye uncorrected and 
corrected visual acuity of 20/100.  The slit lamp examination 
showed a large central scar of the right cornea that was in 
the visual axis.  There was no lesion staining.  The examiner 
opined that the large central corneal scar was more likely 
than not a result of both the tree limb injury and the herpes 
simplex infection.  The examiner noted that the veteran 
sustained some damage to his cornea and this was treated 
appropriately in the base hospital.  Approximately four or 
five years ago he developed a herpes simplex infection of the 
right cornea, which resulted in scarring in the central 
portion of the cornea reducing his vision to 20/100.  The 
examiner noted that there did not appear to be active disease 
in the right cornea at this time, although it was quite 
scarred and unfortunately it was in the central portion of 
the cornea.  The examiner opined in an addendum that he could 
not determine whether the vision loss was due to an injury or 
to herpes.  

In a January 2005 addendum the examiner noted reviewing the 
claims file.  He noted that as late as January 1990 the 
veteran had 20/20 visual acuity bilaterally.  A note was made 
of an old ocular injury, but at that time the vision was 
quite good.  Therefore, the examiner stated that one must 
assume that the primary cause of the loss of vision was due 
to a right corneal herpes simplex infection which occurred 
later in life.  

At his June 2007 Travel Board hearing, the veteran testified 
that in 1978 he was on night maneuvers near Fort Hood, Texas 
and a tree limb went into his right eye.  He called the 
medics and they put a Styrofoam cup on it and carried him to 
the Darnell Army Hospital.  At the hospital, they washed out 
his eye and put a patch over it.  He stated that after 
separation from service he sought treatment for his eye at 
Temple VA Medical Center.  The veteran indicated that he 
would waive consideration by the Regional Office if VA 
medical records from Temple were obtained by the RO Travel 
Board Coordinator and placed in the claims file.

VA treatment records dated 2002 to 2007 were obtained and 
they show a diagnosis of recurrent herpetic keratitis.  This 
was noted to have been quiet for three to four years, with a 
residual right eye central cornea scar with lipid 
keratopathy.  The RO noted appointments in February 1985 to 
June 1986 but there were no treatment records available in 
the system.  

Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  Inactive duty 
training includes duty (other than full-time duty) performed 
by a member of the National Guard of any State, under 32 
U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) 
(2007).

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of blunt 
trauma injury to the right eye.  In this regard, the Board 
finds that the veteran has presented a credible history of 
sustaining a right eye injury while on active duty in 1978 or 
1979.  The credibility of his statements are strongly 
supported by the consistent history presented since at least 
1989, and the fact that this history was presented to 
examiners many years before filing a claim for VA 
compensation.

In light of the veteran's credible history, the remaining 
question is did he incur a chronic disability while on active 
duty?  Here, the preponderance of the evidence is against the 
claim.  First, there is no competent evidence that the 
veteran incurred chronic residuals of a right eye injury 
during active duty, or that he incurred a superimposed injury 
to the right eye while serving with the National Guard during 
a period of active duty or inactive duty for training.  
Second, there is no competent evidence that the veteran 
incurred chronic residuals of a right eye disease during 
either active duty or active duty for training.  Finally, the 
only medical opinion which addresses the etiology of the 
appellant's current disorder after reviewing all of the 
evidence of record is the January 2005 VA examination which 
concluded that because the veteran's visual acuity was 20/20 
in January 1990, it followed that his loss of right eye 
vision was due to a right corneal herpes simplex infection 
which occurred later in life.  In light of that finding, the 
Board finds that service connection for a chronic right eye 
disorder must be denied.

In reaching this decision the Board considered the 
appellant's opinion that his right eye disorder is related to 
his military service.  The veteran, however, as a lay person 
untrained in the field of medicine is not competent to offer 
an opinion addressing the etiology of his illness.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

The Board also considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Entitlement to service connection for residuals to blunt 
trauma injury of the right eye is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


